IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FEDCHEM, LLC, AND THE STATE               :   No. 772 MAL 2019
WORKERS INSURANCE FUND                    :
                                          :
                                          :   Petition for Allowance of Appeal
             v.                           :   from the Order of the
                                          :   Commonwealth Court
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (WESCOE)                            :
                                          :
                                          :
PETITION OF: KIRK WESCOE                  :


                                   ORDER



PER CURIAM

     AND NOW, this 5th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.